FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed March 22, 2021.  Claim 1 has been amended and claim 6 has been canceled; in the interest of compact prosecution, previously withdrawn claims 7-9 and 13-18 have been treated as canceled (see also paragraph 5 below).  All prior rejections of claim 6 are moot in view of the cancellation of that claim.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection of claims under 35 USC 103; while amended independent claim 1 is indefinite, applicant’s arguments were found persuasive with regard to the teachings of the references being insufficient to suggest the type of “identifying” specified in b) of the claim.  Claims 1-5 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.    Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Non-compliant amendment entered as a courtesy
Applicant’s claim amendments of March 22, 2021 fail to comply with the requirements of 37 CFR 1.121, as all claims (including canceled claims) must be listed, and as no text should be provided for canceled claims.  In the instant case, based on the content of applicant’s reply, it appears that applicant has now canceled all of claims 6-18; this may be indicated by, e.g., listing “Claims 6-18 (canceled)” in the claim listing 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 13, 2020 is acknowledged.
Specification
Clarification is again requested regarding the intended title of the application, as the title provided in the ADS differs from that of the specification.  As the title provided in the ADS refers to subject matter not under examination (including transgenic animals and kits), it is requested that the title provided at page 1 of the specification be adopted.
The disclosure is again objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see paragraph 258. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite because the final step c) of independent claim 1 as amended is incomplete and unclear, and it is thus not clear what is actually encompassed by the “administering” of the claimed method.  Claim 1 is drawn to a method “of identifying whether a subject having a cancer will be responsive to an immune checkpoint inhibitor”, including steps of “determining whether a cellular sample from the cancer overexpresses a MYC oncogene”, “identifying the subject” as responsive or nonresponsive to such an inhibitor, with MYC overexpression indicating responsiveness, and “administering an effective amount of an agent to the subject to treat the cancer, wherein when the cancer is identified as responsive and the agent is the immune checkpoint inhibitor”.  The claim fails to indicate what action is taken “when” the conditions specified are present (i.e., it is not clear what happens “when the cancer is identified as responsive and the agent is the immune checkpoint inhibitor”); further, the claim is silent with regard to what (if anything) is done with regard to an alternative result of the “identifying” (such as identifying non-responsiveness), and with regard to any treatment/administering/therapy other than an immune checkpoint 
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite(s) a method “of identifying whether a subject having a cancer will be responsive to an immune checkpoint inhibitor” comprising steps of “determining whether a cellular sample from the cancer overexpresses a MYC oncogene” and “identifying the subject” as response or nonresponsive depending on the outcome of the “determining”. This language encompasses activities that may be accomplished entirely in the human mind, by forming a conclusion regarding data corresponding to a cellular sample and mentally “identifying” a subject’s status based on that data, i.e., a type of abstract idea.  
With regard to claims 1-2 and 5, this judicial exception is not integrated into a practical application because nothing more than the abstract idea is clearly required by the claims.  Again, the claims are indefinite for the reasons given above, and at least one reasonable interpretation of the claims is that the “administering” of c) is only performed in some instances (such that an active/manipulative step is not necessarily required by the claims).  The claim(s) also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again, 
With regard to claims 3-4, while these claims further require an active step of ‘measuring the level of expression” in the sample, this constitutes a routine data gathering step, which corresponds to a type of insignificant extrasolution activity; such an activity does not integrate the judicial exception (JE) of the claims into a practical application. The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of MYC expression levels was well-understood, routine and conventional as of the effective filing date of the claimed invention, as is evidenced by, e.g., the teachings of Aydin et al and Fujita et al, previously cited.  Accordingly, none of claims 1-5 is presently directed to patent eligible subject matter.  
The reply of March 22, 2021 traverses the prior rejection of the claims on the grounds that the claim 1 has been amended “to incorporate the element of” now canceled claim 6 (Reply 3).  This argument is not persuasive because claim 1 does not in fact include the language of claim 6 or language equivalent to what appeared in claim 6; claim 1 does not clearly require any type of active treating/administering step related to the “identifying” of responsiveness of the claim.  Accordingly, the claims remain patent ineligible for the reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634